Citation Nr: 1339961	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1963 to April 1964.  He subsequently served in the United States Army Reserves (USAR) and the evidence gives an indication that he had additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) with the USAR.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2012 decision by the Providence, Rhode Island, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for bilateral hearing loss and tinnitus.
 
The Veteran requested hearing in front of a Veterans Law Judge (VLJ) to be conducted at the RO.  The Veteran subsequently requested a hearing in front of the Board scheduled for September 2013.  The Veteran submitted a statement cancelling his personal hearing and has not requested to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The record reflects that the Veteran submitted additional evidence to the Board accompanied by a waiver of initial RO jurisdiction.  See 38 C.F.R. § 20.1304 (2012).  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2012).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board finds that further evidentiary development is necessary regarding his service-connection claim for hearing loss disability and tinnitus.  The Veteran essentially contends during ACDUTRA in the summer of 1984 or 1985 an artillery simulator blew up nearly three feet from him and caused his current hearing loss disability and tinnitus.  He further contends he was denied re-enlistment due to his hearing loss.  See October 2012 Appellant statement and August 2011 VA examination.  The Veteran has not contended that he sought treatment for tinnitus during service, nor do the records reflect any treatment for tinnitus.  

The August 2011 VA examiner reported the Veteran's description of his incident of acoustic trauma in-service, but did not address the contention in the opinion.  The Board notes that the Veteran is competent to report his exposure to an artillery simulator because it involved a personally observable event.  38 C.F.R. § 3.159(a).  In addition, the Veteran has subsequently submitted a statement from a fellow service member who attested to witnessing a man throw a white artillery simulator at the head of the Veteran.  Furthermore, for the purposes of this remand, the statements are considered credible.  Therefore, the Board finds that an addendum opinion is required to determine the nature and etiology of the Veteran's bilateral hearing loss condition.  

The Veteran was afforded a VA hearing loss and tinnitus examination in August 2011 with an April 2012 tinnitus addendum opinion.  The opinion provided that the Veteran's tinnitus was "less likely than not (less than 50% probability) caused by or a result of military noise exposure given then lack of documented evidence."  The VA examiner further noted he reviewed the Veteran's military claim file and did not find a record of the reported acoustic incident in the service treatment records.  The Board finds that the examiner provided inadequate rationale for the negative opinion related to his bilateral tinnitus inasmuch as his opinion was based solely on the lack of contemporaneous medical evidence of tinnitus.  Thus, the Board finds that an addendum opinion is required to determine the nature and etiology of any current tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should forward the claims file to an appropriate specialist for an opinion regarding hearing loss disability and tinnitus.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed.  The addendum should provide a complete explanation and rationale for the opinion. 

For purposes of this examination, the examiner should consider the Veteran's reports of in-service noise exposure from an artillery simulator to be credible. 

(a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a hearing loss disability that is (1) etiologically related to or (2) caused by the Veteran's active or Reserve service.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has tinnitus that is (1) etiologically related to or (2) caused by the Veteran's active or Reserve service.

(c)  Explain the significance of the Veteran's reported history of noise exposure to an artillery simulator, if any, in regard to his hearing loss or tinnitus.  

If the examiner determines that an additional examination is necessary to address the above questions, such examination should be scheduled. 

2.  After the above is complete, readjudicate the Veteran's claim. If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative, and give them an opportunity to respond, before the case is returned.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


